 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8
      CARPENTERS HEALTH AND SECURITY
      TRUST OF WESTERN WASHINGTON,
 9
      et al.,                                                  NO. C17-1334RSL

10
                           Plaintiffs,
                                                               ORDER DIRECTING ENTRY OF
11
                    v.                                         DEFAULT JUDGMENT

12
      BAILEY WAYSEN, INC.,

13
                           Defendant.

14

15
            This matter comes before the Court on plaintiffs’ “Motion for Entry of Default
16
     Judgment.” Dkt. # 11. Having reviewed the motion and the supporting materials, the Court finds
17

18   as follows:

19          The default entered in the above-captioned matter on January 9, 2018, established the
20   well-pleaded allegations of the complaint pertaining to liability. Judgment in favor of plaintiffs
21
     and against defendant is therefore appropriate. It is hereby ORDERED that default judgment be
22
     entered against Bailey Waysen, Inc., for the period January 1, 2016, through June 30, 2017, for
23
     unpaid contributions of $2,117.76, liquidated damages of $1,686.16, interest of $783.81, and
24

25   audit fees of $1,080.00. Plaintiffs’ requests for attorney’s fees of $4,225.50 and costs of $540.00

26   are granted: those amounts will be added to the judgment.
27
     ORDER DIRECTING ENTRY
28   OF DEFAULT JUDGMENT - 1
 1         IT IS FURTHER ORDERED that the unpaid judgment amount shall accrue interest at
 2   the rate of 12% per annum from the date of judgment.
 3

 4
           For all of the foregoing reasons, plaintiffs’ motion for default judgment (Dkt. # 11) is
 5

 6   GRANTED. The Clerk of Court shall enter judgment in favor of plaintiffs and against defendant

 7   as described above. The Order to Show Cause issued on November 9, 2018 (Dkt. # 10) is hereby
 8   VACATED.
 9

10         Dated this 29th day of November, 2018.

11                                            A
                                              Robert S. Lasnik
12                                            United States District Judge
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     ORDER DIRECTING ENTRY
28   OF DEFAULT JUDGMENT - 2
